Citation Nr: 0905290	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 C.F.R. § 1318.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  January 1969 to June 
1970.  He died in November 2002.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

At the outset, the Board notes that the appellant contends 
that the Veteran's diabetes mellitus and subsequent death 
were due to his alleged exposure to the herbicide agent, 
Agent Orange, during the Vietnam era.  See 38 C.F.R. 
§§ 3.307, 3.309.  Upon the Board's initial review of the 
record, it stayed the appellate review of the claim for 
service connection for the cause of the Veteran's death due 
to diabetes mellitus.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board may now proceed 
with adjudication of the claim for service connection for the 
cause of the Veteran's death due to, inter alia, diabetes 
mellitus.  As will be discussed below, further evidentiary 
development is necessary to properly adjudicate the 
appellant's claim.  

It is the appellant's contention that the Veteran had 
temporary duty in the Republic of Vietnam during service.  
The appellant reported that the Veteran was originally 
stationed in Thailand, sometime from November 1969 to April 
1970, and this is consistent with the Veteran's personnel 
records.  The Veteran's military occupational specialty was 
that of a carpenter.  The appellant recalled the Veteran 
relating that he had been stationed near Saigon as a heavy 
equipment operator and where he assisted in building roads.  
The appellant attempted to retrieve pay records regarding the 
Veteran's alleged temporary duty, but was told that the 
records were unavailable.  

In 1997 and 1998 mental health treatment records, the Veteran 
had reported serving in Vietnam and performing heavy 
equipment work in dangerous areas.  He learned how to use 
heavy equipment and built roads.  It was noted that this 
skill obtained while serving in Vietnam led him into a career 
as a heavy equipment operator following service.  

In an October 2004 letter from the Department of the Army, 
the appellant was notified that the Veteran's DD-214 had 
conflicting information printed on it.  The Veteran was noted 
to have no Vietnam service, but he was awarded the Vietnam 
Campaign Medal, which required six months of Vietnam service 
(or support service outside Vietnam) for the Veteran to 
qualify.  The Veteran was noted to have service in the U.S. 
Army Pacific Command (USARPAC), which was the command 
responsible for Vietnam.  The Department of the Army 
technician indicated that the Veteran's DD-214 validated his 
service in Vietnam based upon his awards and assignment to 
USARPAC. 

In a letter dated in June 2005, the Veteran's uncle stated 
that he recalled the Veteran discussing his service in 
Vietnam.  The Veteran told his uncle that while on temporary 
duty in Vietnam, he learned how to operate heavy equipment 
used to build roads.  The uncle recalled the Veteran 
discussing the dangerous nature of this assignment and how he 
also worked as a cook and guard at a prison camp in Vietnam.  

In a letter dated in January 2006, the appellant was notified 
by the National Archives and Records Administration that they 
could not locate evidence that the 561st Engineer Company or 
the 7th Engineer Battalion served in Vietnam.  They indicated 
that they "suspected" that the Veteran served in the 561st 
either before or after his service in Vietnam.  There was no 
mention of any search of the 7th Maintenance Battalion 
records.  

The Veteran's personnel records reflect that the Veteran 
served with the 561st Engineer Company in "USARPAC-
Thailand."  He was also noted to have served in the Security 
Platoon in the Headquarters and Main Support (HMS) of the 7th 
Maintenance Battalion USARPAC from February 1970 to April 
1970.  It appears that no attempt was made to retrieve more 
specific records from the NPRC regarding the Veteran's units 
while serving abroad-of specific interest is the Veteran's 
time spent with the 7th Maintenance Battalion noted to have 
served in USARPAC.  Of note, there is no country following 
the notation of USARPAC with regards to that listing as there 
was in the prior notation of the 561st in Thailand.  Further, 
the appellant has indicated that the Veteran told her he was 
on temporary duty in Vietnam while he was stationed in 
Thailand.  As such, the Board finds that additional 
evidentiary development is necessary to attempt to retrieve 
the records, including morning reports, from the 561st 
Engineer Company and the HMS, 7th Maintenance Battalion to 
determine whether the veteran was ever stationed in the 
Republic of Vietnam.  

The Board notes that the Court recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  This notice 
was not provided to the appellant.  Therefore, upon remand, 
the appellant should also be provided the appropriate notice 
pursuant to Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant VCAA notice 
regarding her DIC claim in compliance with 
Hupp.  Specifically, the notice must 
include: (1) a statement of the conditions 
for which the veteran was service- 
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected.

2.  Attempt to verify whether the veteran 
had service in the Republic of Vietnam or 
temporary duty there while stationed with 
the 561st Engineer Company from November 
23, 1969, to February 28, 1970.  The 
RO/AMC should request verification from 
the appropriate sources, including the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or search the 
relevant morning reports.  In the event of 
a negative response from either entity, 
the RO should inform the veteran of such, 
and provide the details of what it had 
requested to research.  

3.  Attempt to verify whether the Veteran 
had service in the Republic of Vietnam or 
any temporary duty assignment there while 
stationed with the HMS 7th Maintenance 
Battalion from February 28, 1970, to April 
23, 1970.  The RO/AMC should request 
verification from the appropriate sources, 
including the JSRRC and/or search the 
relevant morning reports.  In the event of 
a negative response from either entity, 
the RO should inform the veteran of such, 
and provide the details of what it had 
requested to research.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




